Citation Nr: 0030695	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative arthritis and disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of an old fracture of the left femur with 
limitation of motion and slight knee disability, currently 
evaluated as 20 percent disabling.


INTRODUCTION

The veteran served on active duty from August 1954 to January 
1958.

This case first came before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision, wherein the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the disability 
rating for the veteran's lumbar spine disorder from 20 
percent to 40 percent, effective as of November 18, 1997, the 
date of receipt of his claim, and wherein the 

RO increased the disability rating for his left femur 
fracture residuals from 10 percent to 20 percent, again 
effective as of November 18, 1997.  In a decision rendered in 
January 2000, the Board, in pertinent part, remanded these 
issues in order to secure further evidentiary development.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Degenerative arthritis and disc disease of the lumbar 
spine is manifested primarily by left lower extremity 
weakness and paresthesia, and is productive of pronounced 
impairment.  Spinal ankylosis is not shown.

3.  Residuals of an old fracture of the left femur with 
limitation of motion and slight knee disability are 
manifested primarily by virtually full left knee range of 
motion, and by no more than moderate knee or hip disability.

4.  A left hip surgical scar is neither poorly nourished, 
ulcerative, tender and painful, or productive of functional 
limitation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent, but no greater than 60 
percent, disability rating for degenerative arthritis and 
disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.14, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5286, 5289, 5292, 5293 (1999).


2.  The criteria for an increased disability rating for 
residuals of an old fracture of the left femur with 
limitation of motion and slight knee disability are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.14, 
4.31, 4.40, 4.45, 4.71, 4.71a, 4.118, Diagnostic Codes 5255, 
5260, 5261, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
his claims for increased ratings are plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any pertinent records that are available have 
not been associated with his claims file.  The Board 
therefore finds that the duty to assist him in the 
development of his claims, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

I.  An Increased Disability Rating for Degenerative Arthritis 
and Disc Disease of the Lumbar Spine

Service connection for degenerative arthritis and disc 
disease of the lumbar spine was granted by the New Orleans RO 
in an October 1994 rating decision, based on findings that 
this disorder was caused by the veteran's service-connected 
left femur fracture residuals; see 38 C.F.R. § 3.310(a).  A 
20 percent disability rating was granted.  In September 1998, 
this rating was increased to 40 percent, effective as of 
November 18, 1997, the date of receipt of the veteran's 
claim.  The veteran indicated disagreement with that 
percentage, and this appeal ensued.

The severity of a service-connected disability is evaluated, 
for VA rating purposes, by the application of rating criteria 
set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  Degenerative arthritis is rated under 
Diagnostic Code 5003, whereby impairment is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code or codes for the specific joint or joints 

involved.  In the instant case, the veteran's lumbar spine 
disorder has been rated as analogous to intervertebral disc 
syndrome, the diagnostic criteria for which are set forth in 
Diagnostic Code 5293 and for which the 40 percent rating 
currently in effect for the veteran's lumbar spine disorder 
contemplates intervertebral disc syndrome that is manifested 
by severe impairment, with recurring attacks and intermittent 
relief.  A rating greater than 40 percent (60 percent) would 
be appropriate for intervertebral disc syndrome that is 
productive of pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  In addition, with 
regard to limitation of lumbar spine motion, the 40 percent 
rating currently in effect is warranted for such limitation 
that is severe, under Diagnostic Code 5292; this is the 
maximum rating that can be assigned under that diagnostic 
standard.  A higher (50 percent) rating is appropriate for 
unfavorable lumbar spine ankylosis, under Diagnostic Code 
5289.

The report of the most recent VA spine examination, conducted 
in March 2000, shows that lumbar spine forward flexion was 
accomplished to 75 degrees (as compared to full or normal 
forward flexion of 95 degrees); that backward extension was 
accomplished to 35 degrees (which constitutes full or normal 
backward extension); that lateroflexion was accomplished to 
35 degrees to both the right and left sides (as compared to 
full or normal lateroflexion of 40 degrees); and that 
rotation to the right was accomplished to 35 degrees (which 
constitutes full or normal rotation), and to the left to 35 
degrees with mild pain.  In brief, this report shows that 
lumbar spine motion was only mildly impaired, and 
specifically indicates a final diagnosis of mild degenerative 
joint and disc disease of the lumbar spine.

This report does not demonstrate that the criteria for an 
increased rating, based on impairment of lumbar spine motion, 
are satisfied.  In particular, it does not show that the 
lumbar spine is unfavorably ankylosed.


However, the report of a VA neurological examination, also 
conducted in March 2000, indicates that there was "some" 
atrophy of the left thigh muscles.  Left leg iliopsoas, 
quadriceps, hamstring, and foot dorsiflexor/plantar flexors 
were 4/5, as compared to 5/5 (and 4+/5 for the right 
hamstring) for those of the right leg.  Sensory examination 
was remarkable for decreased pinprick in the entire left 
lower extremity.  In addition, while vibration was decreased 
for both feet, there was more left foot impairment as 
compared to the right foot.  The veteran was unable to walk 
on the left heel, and had marked difficulty walking on his 
toes on the left.  The report indicates diagnoses to include 
left lower extremity weakness and paresthesia likely due to 
status post trauma to the left femur and hip.  

The left lower extremity weakness and paresthesia noted on 
examination in March 2000 is either a product of the 
veteran's left femur injury or is a manifestation of his 
lumbar spine disorder, which in itself is a product of his 
left femur injury.  What is clear is that this left lower 
extremity weakness and paresthesia is impairment that should 
be considered in determining the severity of his service-
connected disorders.  Under 38 C.F.R. § 4.14, the evaluation 
of the same disability under various diagnoses is to be 
avoided; that is, his left lower extremity weakness and 
paresthesia can be rated as either a symptom of his lumbar 
spine disorder, or as a residual of his left femur fracture, 
but not as both.  The Board is of the opinion that it would 
be more favorable to the veteran to evaluate his left lower 
extremity weakness and paresthesia as a symptom of his lumbar 
spine disorder, inasmuch as the pertinent diagnostic criteria 
specifically allow for increased compensation for 
neurological impairment.

As was noted above, the provisions of Diagnostic Code 5293 
stipulate that a 60 percent rating is appropriate for 
intervertebral disc syndrome that is productive of pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.  The report of the March 2000 VA 
neurological 

examination, which references left lower extremity 
paresthesia and impairment, demonstrates that those criteria 
are satisfied, and that a 60 percent rating for the veteran's 
lumbar spine disability can be assigned.  

The evidence does not, however, demonstrate that a rating 
greater than 60 percent is appropriate for the veteran's 
lumbar spine disorder.  A disability rating in excess of 60 
percent can be granted for complete bony fixation (ankylosis) 
of the spine in an unfavorable angle, with marked deformity 
and involvement of major joints or without other joint 
involvement; in such circumstances, a 100 percent rating is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286.  
Neither the report of the March 2000 VA spine examination, or 
any other medical record, indicates that the veteran's spine 
is ankylosed, much less ankylosed at an unfavorable angle.  
The Board therefore finds that a rating in excess of the 60 
percent evaluation awarded herein is not appropriate.

The Board also finds that the 60 percent rating assigned 
herein adequately takes into account the degree of functional 
impairment exhibited by the veteran as a consequence of his 
lumbar spine disability.  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 require that VA consider such impairment, as 
manifested by adequate pathology, when assessing the severity 
of a musculoskeletal disorder.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In the instant case, the reports of the 
March 2000 VA examinations, while showing that his lumbar 
spine disorder was productive of significant impairment, also 
shows that the functional nature of that impairment is 
sufficiently compensated by the 60 percent rating now 
assigned for that lumbar spine disorder.  It must be 
reiterated that this 60 percent rating contemplates 
pronounced impairment, and that a higher rating is 
appropriate only for unfavorably complete bony fixation of 
the spine.  The degree of functional impairment exhibited by 
the veteran does not rise to the level of unfavorable bony 
fixation.

In view of the above, the Board concludes that the evidence 
supports the award of a 60 percent rating for the veteran's 
service-connected lumbar spine disorder.  The Board also 
concludes that the preponderance of the evidence is against 
the assignment of a rating greater than 60 percent for that 
disability.


II.  An Increased Disability Rating for Residuals of an Old 
Fracture of the Left Femur with Limitation of Motion and 
Slight Knee Disability

Service connection for residuals of a left femur fracture was 
granted by the Phoenix, Arizona, RO in April 1965, following 
review of evidence that included the veteran's service 
medical records and the report of an April 1965 VA 
examination.  The RO found that his service medical records 
showed that, while in service, he had sustained a simple 
fracture of the inter-trochanteric femur in an automobile 
accident.  A noncompensable evaluation was assigned.  In 
March 1994, the New Orleans RO increased this rating to 10 
percent.  In September 1998, the RO increased this rating to 
20 percent, effective as of November 18, 1987, the date of 
receipt of the veteran's claim for increased disability 
compensation.  He thereafter indicated timely disagreement 
with that percentage, and this appeal ensued.

The severity of the veteran's left femur fracture residuals 
has been evaluated, for VA rating purposes, pursuant to 
Diagnostic Codes 5260 and 5255 of the Schedule.  See 
38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, the 20 
percent rating currently in effect contemplates leg flexion 
limited to 30 degrees, while under Diagnostic Code 5255 the 
current 20 percent rating contemplates malunion of the femur 
with moderate knee or hip disability.  A disability rating 
greater than 20 percent is appropriate under Diagnostic Code 
5260 for leg flexion that is limited to 15 degrees, while 
under Diagnostic Code 5255 a higher rating can be awarded for 
malunion of the femur with marked knee or hip disability.  In 
addition, the Schedule provides for a rating greater than 20 
percent for leg extension that is limited to 20 degrees 
(Diagnostic Code 5261).

The report of the most recent VA examination, conducted in 
March 2000, shows that the veteran complained of left knee 
pain of 4 on a scale from 1 to 10.  On examination, it was 
noted that he accomplished left knee flexion from 0 (zero) to 
135 degrees, with mild pain.  This constitutes practically 
full or normal knee range of motion; see 38 C.F.R. § 4.71, 
Plate II.  The criteria set forth in Diagnostic Codes 

5260 and 5261, whereby an increased disability rating could 
be assigned for diminished range of motion, are not 
satisfied, inasmuch as the limitation of motion requisite for 
a higher rating is not demonstrated.  

Likewise, this report does not indicate that the veteran 
exhibits more than moderate knee or hip disability.  Rather, 
this report notes that there is no left knee swelling or 
heat, and does not indicate the presence of any left hip 
impairment.  Similarly, the report of a January 1998 VA 
examination notes that there was only mild atrophy of the 
left hip musculature.  This earlier report shows that left 
hip flexion was accomplished to 85 degrees, as compared to 
full or normal flexion to 125 degrees, and that left hip 
abduction was possible to 45 degrees, which constitutes full 
or normal hip abduction.  See 38 C.F.R. § 4.71, Plate II.  
While this report also shows that adduction was accomplished 
to 25 degrees with pain, with internal and external rotation 
to 25 degrees each, it must be concluded that the impairment 
demonstrated cannot be classified as more than moderate in 
nature.

In addition, while the report of the March 2000 VA 
neurological examination shows that there is left leg 
weakness and paresthesia, such disability has already been 
attributed to, and rated pursuant to, the veteran's service-
connected lumbar spine disorder; indeed, the neurological 
impairment demonstrated at that time provided the basis for 
the increase in disability evaluation assigned herein.  VA 
cannot evaluate the same disability under more than one 
diagnosis; see 38 C.F.R. § 4.14. 

Moreover, the medical evidence does not demonstrate the 
presence of any functional impairment that would support the 
award of a disability rating greater than the 20 percent 
rating currently in effect.  While the report of the March 
2000 VA examination shows that the veteran complained of 
persistent left knee pain, and required the use of a cane, it 
also shows that he was able to accomplish virtually full left 
knee range of motion.  As noted above, assertions of 
functional impairment must be supported by adequate 
pathology; in view of the absence of any such pathology, the 
Board must conclude that the 20 percent rating currently in 
effect 

sufficiently compensates the veteran for any functional 
impairment that may be a residual of his left femur fracture.

Finally, the Board notes that the veteran's service medical 
records show that, following the fracturing of his femur, an 
open reduction was performed and a nail was inserted in the 
femoral head.  They also show that this nail was subsequently 
removed.  The report of the April 1965 VA examination 
indicates that there was a well-healed operative scar, 8 
inches long, over the lateral surface of the left hip, and 
that this scar was neither tender nor painful.  

A scar may be evaluated separately from the underlying or 
causative pathology; such action does not violate the 
provisions of 38 C.F.R. § 4.14 discussed above.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The report of the most recent 
evaluation of the left hip surgical scar, which was conducted 
by VA in February 1994, shows that this scar was 9 inches in 
length, and was well healed.  Under the Schedule, a 
compensable (10 percent) disability rating can be assigned 
for superficial scars that are poorly nourished and which 
repeatedly ulcerate (Diagnostic Code 7803), that are tender 
and painful on objective demonstration (Diagnostic Code 
7804), or which limit the function of the body part affected, 
in which case the degree of disability is determined by the 
level of functional limitation (Diagnostic Code 7805).  The 
evidence, to include the report of the February 1994 VA 
examination, does not demonstrate that any of these criteria 
are satisfied; accordingly, the veteran's scar must be deemed 
noncompensable, in accordance with the provisions of 
38 C.F.R. § 4.31.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
left femur fracture residuals.  His claim, therefore, fails.



ORDER

A 60 percent, but no greater than 60 percent, disability 
rating for degenerative arthritis and disc disease of the 
lumbar spine is granted, subject to the laws and regulations 
governing VA disbursement of monetary benefits.  An increased 
disability rating for residuals of an old fracture of the 
left femur, with limitation of motion and slight knee 
disability, is denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 9 -


